Case: 19-1933    Document: 51    Page: 1   Filed: 06/15/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                INSERSO CORPORATION,
                    Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee

  FEDITC, LLC, RIVERSIDE ENGINEERING, LLC,
                    Defendants
              ______________________

                        2019-1933
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01655-LAS, Senior Judge Loren A. Smith.
                  ______________________

                  Decided: June 15, 2020
                  ______________________

    RICHARD P. RECTOR, DLA Piper LLP (US), Washington,
 DC, for plaintiff-appellant. Also represented by DAWN
 STERN; CARL BRADFORD JORGENSEN, Austin, TX.

     ANTHONY F. SCHIAVETTI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN,
 JR., DOUGLAS K. MICKLE.
                 ______________________
Case: 19-1933     Document: 51      Page: 2    Filed: 06/15/2020




2                              INSERSO CORP.   v. UNITED STATES




    Before REYNA, MAYER, and TARANTO, Circuit Judges.
    Opinion for the court filed by Circuit Judge TARANTO.
      Dissenting opinion filed by Circuit Judge REYNA.
 TARANTO, Circuit Judge.
     The United States Defense Information Systems
 Agency (DISA), which is part of the U.S. Department of De-
 fense, awarded contracts to multiple firms that bid for the
 opportunity to sell information technology services to vari-
 ous federal government agencies. Inserso Corporation un-
 successfully competed to be one of the firms awarded a
 contract. In an action filed against the United States in
 the Court of Federal Claims, Inserso alleged that DISA dis-
 closed information to certain other bidders but not Inserso,
 giving the rival bidders an unfair competitive advantage.
 The Court of Federal Claims held that DISA’s disclosure
 did not prejudice Inserso in the competition and on that
 basis entered judgment in favor of the government. Inserso
 Corp. v. United States, 142 Fed. Cl. 678 (2019).
     We agree that judgment in favor of the government is
 appropriate, but on a different ground. We conclude that,
 because Inserso did not object to the solicitation when it
 was unreasonable to disregard the high likelihood of the
 disclosure at issue, Inserso forfeited its ability to challenge
 the solicitation in the Court of Federal Claims. We do not
 reach the prejudice portion of the court’s decision. We
 therefore vacate that decision and remand for the court to
 enter judgment consistent with this opinion.
                               I
     On March 2, 2016, DISA publicly posted Solicitation
 No. HC1028-15-R-0030 (Encore III). The solicitation in-
 vited firms to bid for the opportunity to enter into indefi-
 nite-delivery/indefinite-quantity contracts under which the
 awardees would provide information-technology services to
Case: 19-1933      Document: 51     Page: 3   Filed: 06/15/2020




 INSERSO CORP.   v. UNITED STATES                            3



 the Department of Defense and other federal agencies. The
 solicitation states that the contracts would involve fixed-
 price and cost-reimbursement task orders and that awards
 of contracts would be made to offerors whose proposals pro-
 vided the best value to the government and satisfied the
 evaluation criteria.
      The solicitation lists three criteria for evaluating pro-
 posals: (1) the bidder’s technical/management approach,
 (2) the bidder’s past performance, and (3) cost/price infor-
 mation. For the evaluation of price, the solicitation states,
 DISA would calculate a “total proposed price” and a “total
 evaluated price.” J.A. 101918. The total proposed price
 would be calculated by applying government-estimated la-
 bor hours for each year of contract performance to each of-
 feror’s proposed fixed-price and cost-reimbursement labor
 rates; in turn, the total evaluated price would be calculated
 by adjusting any cost-reimbursement rates that DISA de-
 termined were unrealistic. The proposals with the lowest
 total evaluated price would then be evaluated for compli-
 ance with the other terms of the solicitation.
     DISA divided the Encore III competition into two com-
 petitions. One competition would award a “suite” of con-
 tracts in a “full and open” competition; the other would
 award a suite of contracts to small businesses. J.A. 101891.
 DISA anticipated awarding up to twenty contracts in each
 competition.
     Importantly, the solicitation expressly states that
 small businesses could compete in both competitions but
 could receive only one award. J.A. 101892. The solicitation
 also provides that firms could compete through joint ven-
 tures or partnerships. J.A. 101907. Under those provi-
 sions, several firms that bid in the small-business
 competition in fact also competed in the full-and-open com-
 petition as part of joint ventures. Inserso competed only in
 the small-business competition.
Case: 19-1933    Document: 51      Page: 4    Filed: 06/15/2020




4                             INSERSO CORP.   v. UNITED STATES



     Bidders in both competitions submitted their proposals
 by October 21, 2016. But the timing of the two competi-
 tions quickly diverged. On November 2, 2017, DISA noti-
 fied successful and unsuccessful bidders in the full-and-
 open competition of their award status. By November 8,
 2017, i.e., less than a week later, DISA completed the de-
 briefing process by which it discloses certain details of the
 agency’s selection decision to winners and losers. See 48
 C.F.R. § 15.506.
      DISA had not yet completed evaluating the proposals
 submitted in the separate small-business competition and
 was still communicating with bidders in that competition.
 By October 18, 2017, DISA had received responses to the
 first round of evaluation notices it had sent to small-busi-
 ness bidders. Even after November 2, 2017, DISA sent sev-
 eral more rounds of evaluation notices to small-business
 bidders. DISA did not request final proposal revisions from
 the small-business bidders until April 2018. See 48 C.F.R.
 § 15.307. Ultimately, such bidders had until June 20, 2018,
 to submit their final revised proposals for the small-busi-
 ness competition.
      DISA notified successful and unsuccessful bidders of
 its award decisions for the small-business suite on Septem-
 ber 7, 2018. Inserso did not receive an award because its
 total evaluated price was the 23rd lowest in a competition
 for twenty slots. DISA attached a debriefing document to
 its notice to Inserso. The debriefing included—among
 other things—the total evaluated price for the twenty
 awardees and some previously undisclosed information on
 how DISA had evaluated the cost element of the proposals.
     In response to its debriefing, Inserso sent follow-up
 communications to DISA. Inserso noted that several
 awardees in the small-business competition had also com-
 peted in the full-and-open competition as part of joint ven-
 tures or partnerships, and it asked whether those entities
 had received similarly detailed debriefings at the
Case: 19-1933      Document: 51     Page: 5   Filed: 06/15/2020




 INSERSO CORP.   v. UNITED STATES                            5



 conclusion of the full-and-open competition (in fall 2017).
 Inserso expressed concern that, if so, the earlier debriefing
 would have provided unequal information giving a compet-
 itive advantage to some of the bidders in the pending small-
 business competition. In response, DISA stated that all
 unsuccessful bidders in both competitions were given sim-
 ilarly detailed information in their debriefings.
     On September 12, 2018, Inserso filed a protest in the
 United States Government Accountability Office (GAO).
 See 4 C.F.R. §§ 21.1–21.2. On October 17, 2018, GAO dis-
 missed Inserso’s protest because another party was chal-
 lenging the same solicitation at the Court of Federal
 Claims. See id., § 21.11(b).
     On October 25, 2018, Inserso filed its own complaint in
 the Court of Federal Claims, alleging that the full-and-
 open debriefing gave certain offerors in the small-business
 competition a competitive advantage by providing them,
 but not other bidders, the total evaluated price for all full-
 and-open awardees and previously undisclosed infor-
 mation regarding DISA’s evaluation methodology. Inserso
 alleged that this unequal provision of information created
 an organizational conflict of interest in violation of 48
 C.F.R. §§ 9.504, 9.505 and, in addition, violated at least one
 regulation specifically addressed to disparate treatment of
 bidders, 48 C.F.R. § 1.602-2(b). Inserso moved for judg-
 ment on the administrative record, and the government op-
 posed Inserso’s motion and cross-moved for judgment on
 the administrative record.
     The Court of Federal Claims ruled in favor of the gov-
 ernment. Without definitively finding a violation, the court
 recognized that the challenged disclosure of information
 might have violated the identified regulatory standards,
 stating in particular that the total evaluated prices of the
 winners of the full-and-open competition “provided a useful
 comparison tool that [small-business-competition] offerors
 could utilize as a benchmark in revising their price
Case: 19-1933     Document: 51      Page: 6    Filed: 06/15/2020




6                              INSERSO CORP.   v. UNITED STATES



 proposals.” Inserso, 142 Fed. Cl. at 684. The court also
 stated that “[p]rejudice is presumed once a potentially sig-
 nificant [organizational conflict of interest] is identified.”
Id. Here, however, the court concluded, the government
 demonstrated lack of prejudice to Inserso, a conclusion that
 defeated Inserso’s claim as to both sets of regulations at
 issue. Id. at 684–85. The court entered judgment on
 April 2, 2019. J.A. 6.
    Inserso timely appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                               II
     On appeal, Inserso argues that the Court of Federal
 Claims erred in its treatment of the presumption of preju-
 dice, including in its determination that the government
 rebutted such a presumption. Inserso also argues that,
 even apart from a presumption of prejudice, it was entitled
 to a finding that it was prejudiced by the challenged une-
 qual disclosure. The government—in addition to defending
 the trial court’s analysis—argues in this court, as it did in
 the trial court, that Inserso forfeited its right to challenge
 DISA’s disclosure by not raising the issue in a timely man-
 ner.
     Under 28 U.S.C. § 1491(b), the Court of Federal Claims
 has “jurisdiction to render judgment on an action by an in-
 terested party objecting to” a solicitation or contract award
 made by a federal agency. We review the Court of Federal
 Claims’ legal conclusions de novo and its factual findings
 for clear error. Daewoo Eng’g & Constr. Co. v. United
 States, 557 F.3d 1332, 1335 (Fed. Cir. 2009). “When mak-
 ing a prejudice analysis in the first instance, [the Court of
 Federal Claims] is required to make factual findings.”
 Bannum, Inc. v. United States, 404 F.3d 1346,1357 (Fed.
 Cir. 2005). Whether the court applied the appropriate legal
 standard to its factual findings is a question of law. See
 Shell Oil Co. v. United States, 688 F.3d 1376, 1381
 (Fed. Cir. 2012).
Case: 19-1933      Document: 51     Page: 7    Filed: 06/15/2020




 INSERSO CORP.   v. UNITED STATES                             7



                               A
      Inserso alleges that DISA violated two sets of regula-
 tions that are part of the Federal Acquisition Regulation
 (FAR). First, it alleges that DISA violated FAR subpart
 9.5, which directs contracting officers to avoid, neutralize,
 or mitigate “organizational conflicts of interest.” 48 C.F.R.
 § 9.505.      Section 9.505 describes the dual aims of
 “[p]reventing the existence of conflicting roles that might
 bias a contractor’s judgment” and “[p]reventing unfair com-
 petitive advantage.” Id., § 9.505(a), (b). An unfair compet-
 itive advantage can exist when a contractor possesses
 “[p]roprietary information that was obtained from a Gov-
 ernment official without proper authorization” or “[s]ource
 selection information (as defined in [48 C.F.R. §] 2.101)
 that is relevant to the contract but is not available to all
 competitors, and such information would assist that con-
 tractor in obtaining the contract.” Id., § 9.505(b). Second,
 Inserso alleges that DISA failed to treat it fairly and
 equally, as required by several provisions of the FAR. See,
 e.g., id., §§ 1.102(b)(3), 1.602-2(b), 3.101-1.
      Both of Inserso’s regulatory arguments arise from the
 same underlying DISA action, having the same alleged
 wrongful effect on the small-business competition. Specif-
 ically, both arguments challenge the disclosure of certain
 information to firms that (directly or through partnerships
 or joint ventures) bid for the full-and-open suite of con-
 tracts when some of those firms (directly or through part-
 nerships or joint ventures) were still preparing bids for the
 small-business suite. Because “the scope of work and eval-
 uation factors are nearly identical for each suite,” Inserso,
142 Fed. Cl. at 684, and the information was relevant to
 the evaluation of bids, Inserso alleges, DISA’s failure to dis-
 close that same information to all bidders in the small-busi-
 ness competition gave those bidders with the information
 an unfair competitive advantage.
Case: 19-1933    Document: 51      Page: 8    Filed: 06/15/2020




8                             INSERSO CORP.   v. UNITED STATES



     Inserso focuses on two categories of disclosed infor-
 mation: (1) the total evaluated prices of those firms which
 won contracts in the full-and-open competition; and (2) de-
 tails of how DISA evaluated the costs built into the pro-
 posals made by bidders in that competition. Inserso
 contends, and the trial court recognized, that knowledge of
 the winning total evaluated prices from the full-and-open
 competition would provide a small-business-competition
 bidder a target range in which it could be confident that it
 would win an award. Inserso also contends that the cost-
 evaluation information would have been useful to a small-
 business-competition bidder who was considering how to
 reduce the price of its bid in a way that DISA would find
 acceptable.
     Inserso, however, did not object to the disparity in pro-
 vision of competitively advantageous information until af-
 ter the awards were made in the small-business
 competition. We conclude that, by waiting until the awards
 were made, Inserso forfeited the objection.
                              B
     In Blue & Gold Fleet, L.P. v. United States, we held that
 “a party who has the opportunity to object to the terms of a
 government solicitation containing a patent error and fails
 to do so prior to the close of the bidding process waives its
 ability to raise the same objection subsequently in a bid
 protest action in the Court of Federal Claims.” 492 F.3d
1308, 1313 (Fed. Cir. 2007). We have since held that this
 reasoning “applies to all situations in which the protesting
 party had the opportunity to challenge a solicitation before
 the award and failed to do so.” COMINT Systems Corp. v.
 United States, 700 F.3d 1377, 1382 (Fed. Cir. 2012). The
 Court of Federal Claims has correctly applied this rule in
 organizational-conflict-of-interest cases, including cases
 dealing with the disclosure of pricing information during
 debriefing. See Ceres Envtl. Services, Inc. v. United States,
 97 Fed. Cl. 277, 310 (2011).
Case: 19-1933      Document: 51     Page: 9   Filed: 06/15/2020




 INSERSO CORP.   v. UNITED STATES                            9



     A defect in a solicitation is patent if it is an obvious
 omission, inconsistency, or discrepancy of significance. Per
 Aarsleff A/S v. United States, 829 F.3d 1303, 1312
 (Fed. Cir. 2016). Additionally, a defect is patent if it could
 have been discovered by reasonable and customary care.
Id. at 1313; see also K-Con, Inc. v. Secretary of Army, 908
F.3d 719, 722 (Fed. Cir. 2018) (“A patent ambiguity is pre-
 sent when the contract contains facially inconsistent provi-
 sions that would place a reasonable contractor on notice.”).
 “Whether an ambiguity or defect is patent is an issue of law
 reviewed de novo.” Per Aarsleff, 829 F.3d at 1312. 1



     1   The dissent, but not Inserso, suggests that this
 court’s Blue & Gold line of authority has been superseded
 by the Supreme Court’s decision in SCA Hygiene Products
 Aktiebolag v. First Quality Baby Products, LLC, 137 S. Ct.
954 (2017). We do not read SCA Hygiene as having the
 broad implication that the dissent suggests but rather as
 holding only that the general non-statutory equitable time-
 liness doctrine of laches does not override the congression-
 ally enacted statute of limitations applicable to legal
 actions for damages. 137 S. Ct. at 959–67. Blue & Gold,
 in contrast, establishes a “waiver rule” under a specific
 statutory authorization—the congressional command that
 bid-protest jurisdiction under 28 U.S.C. § 1491(b) be exer-
 cised with “due regard to the . . . need for expeditious reso-
 lution of the action,” 28 U.S.C. § 1491(b)(3)—with support
 from longstanding substantive contract law and from reg-
 ulations under a related statutory regime specific to bid
 protests. See Blue & Gold, 492 F.3d at 1313–14 (discussing
 “patent ambiguity” and “contra proferentem” doctrines and
 General Accountability Office regulations).
     The dissent also suggests that we refrain from ruling
 on the Blue & Gold issue. But Inserso does not dispute that
 the issue was raised in the trial court, and it is an issue of
 law that we see no impediment to resolving ourselves.
Case: 19-1933    Document: 51      Page: 10     Filed: 06/15/2020




 10                            INSERSO CORP.   v. UNITED STATES



                               C
      Those principles defeat Inserso’s claims. Inserso
 should have challenged the solicitation before the competi-
 tion concluded because it knew, or should have known, that
 DISA would disclose information to the bidders in the full-
 and-open competition at the time of, and shortly after, the
 notification of awards. Inserso knew that the Encore III
 solicitation process was divided into two competitions and
 that small businesses could compete for both suites, either
 individually or as part of a joint venture or partnership.
 J.A. 101907. It is undisputed that Inserso knew that the
 full-and-open competition had been completed in Novem-
 ber 2017. See Appellee Br. 41; see also Encore III Full &
 Open, Sam.gov, https://beta.sam.gov/opp/96e2d2943ebc
 322905ebf27cf711e158/view#award (noting that contract
 award was originally published Nov. 7, 2017).
       The FAR indicates that the winning total evaluated
 prices would have been provided to all unsuccessful offe-
 rors in the competitive range within three days of the
 award. 48 C.F.R. § 15.503(b)(1)(iv) (“Within 3 days after
 the date of contract award, the contracting officer shall pro-
 vide written notification to each offeror whose proposal was
 in the competitive range but was not selected for award
 . . . . The notice shall include . . . [t]he items, quantities,
 and any stated unit prices of each award. If the number of
 items or other factors makes listing any stated unit prices
 impracticable at that time, only the total contract price need
 be furnished in the notice.”) (emphasis added). And DISA
 in fact included the awardees’ total evaluated prices in its
 notifications to unsuccessful full-and-open offerors. See,
 e.g., J.A. 186838–39.
     Offerors in a government solicitation are “charged with
 knowledge of law and fact appropriate to the subject mat-
 ter.” Per Aarsleff, 829 F.3d at 1314 (citing Turner Con-
 struction Co. v. United States, 367 F.3d 1319, 1321
 (Fed. Cir. 2004)). Here, that knowledge includes knowing
Case: 19-1933     Document: 51      Page: 11    Filed: 06/15/2020




 INSERSO CORP.   v. UNITED STATES                            11



 that the total evaluated prices would be disclosed to bid-
 ders in the full-and-open competition at or shortly after the
 announcement of the awards in that competition. It also
 includes knowing that the express terms of the solicitation
 contemplated overlap of bidders in the two competitions
 (directly or through partnerships or joint ventures), so that
 Inserso, if it had taken reasonable care, would have known
 that recipients of the information at issue could include
 bidders in the small-business competition. The law and
 facts made patent that the solicitation allowed, and that
 there was likely to occur, the unequal disclosure regarding
 prices that Inserso now challenges.
       We reach a similar conclusion about the information
 regarding DISA’s evaluation methodology that Inserso al-
 leges would have provided a competitive advantage to bid-
 ders in the small-business competition. Although the FAR
 does not require disclosing such information in the award
 notice, Inserso should have known that disclosure of this
 information was likely to be a part of the competitively val-
 uable information required by the FAR to be included in
 the post-award debriefing. For example, post-award de-
 briefings must include, at a minimum, “[t]he Government’s
 evaluation of the significant weaknesses or deficiencies in
 the offeror’s proposal”, “[t]he overall evaluated cost or price
 . . . , and technical rating, if applicable, of the successful
 offeror and the debriefed offeror,” “[t]he overall ranking of
 all offerors,” and “[a] summary of the rationale for award.”
 48 C.F.R. § 15.506(d). Although it may have been impossi-
 ble to know the precise contents of the full-and-open com-
 petition’s debriefings, Inserso should have known that
 those debriefings were bound to contain information that
 would provide a competitive advantage in the small-busi-
 ness competition, including the “overall evaluated cost or
 price” of the successful offerors. Id., § 15.506(d)(2).
     In response to the government’s forfeiture argument,
 Inserso argues that it could not have known that DISA
 would debrief the bidders in the full-and-open competition
Case: 19-1933    Document: 51      Page: 12     Filed: 06/15/2020




 12                            INSERSO CORP.   v. UNITED STATES



 while the small-business offerors were still revising their
 proposals. Appellant’s Reply Br. 29–30. Inserso points out
 that the regulations do not set a strict time limit on debrief-
 ing; rather, they require only that “[t]o the maximum ex-
 tent practicable, the debriefing should occur within 5 days”
 after an offeror requests debriefing.              48 C.F.R.
 § 15.506(a)(2). Therefore, Inserso argues, DISA should not
 have conducted the debriefing for the full-and-open compe-
 tition before the small-business competition closed.
     We do not think it reasonable for Inserso to have be-
 lieved that DISA would delay—for three quarters of a
 year—the post-award debriefing of the bidders in the full-
 and-open competition. The debriefing process is an im-
 portant part of the award process, and the expressly stated
 baseline rule of five days demonstrates the very short time
 scale understood to be important. The “practicable” quali-
 fier gives some flexibility: one treatise notes that when
 there are many offerors, debriefing may not be completed
 for weeks. Government Contract Bid Protests: A Practical
 & Procedural Guide § 2:11. But no evidence or authority
 presented to us suggests that the “practicable” qualifier
 has been used, or could be reasonably counted on by In-
 serso to be used, to delay debriefing for many months. Nor
 could Inserso reasonably rely on DISA to decide to delay
 the debriefing based on a possibility of unequal advantage
 in the small-business competition where nobody had called
 the issue to its attention. The Blue & Gold forfeiture stand-
 ard exists in recognition of the need for interested bidders
 to call the agency’s attention to solicitation problems of
 which they reasonably should be aware.
      Moreover, Inserso should have known that DISA had
 debriefed the bidders in the full-and-open competition once
 the GAO publicly dismissed a post-award protest of the
 awards in that competition. GAO’s regulations specify that
 for “a procurement conducted on the basis of competitive
 proposals under which a debriefing is requested . . . , the
 initial protest shall not be filed before the debriefing date
Case: 19-1933     Document: 51      Page: 13   Filed: 06/15/2020




 INSERSO CORP.   v. UNITED STATES                           13



 offered to the protestor, but shall be filed not later than 10
 days after the date on which the debriefing was held.” 4
 C.F.R. § 21.2(a)(2) (emphasis added). On February 21,
 2018, GAO dismissed a post-award bid protest challenging
 DISA’s awards in the full-and-open competition. Planned
 Systems Int’l, Inc. B-413028.5, 2018 WL 1898124 (Comp.
 Gen. Feb. 21, 2018). Inserso should have known, from the
 existence of a relevant protest at GAO, that the bidders in
 the full-and-open competition had been debriefed. Indeed,
 the GAO decision states as much. Id. at *3. The decision
 is not subject to a protective order, and there is no indica-
 tion that it would not have been publicly available on the
 day it issued. Therefore, Inserso is properly charged with
 knowing, on or shortly after February 21, 2018, that the
 bidders in the full-and-open competition had been de-
 briefed. 2
      Because a bidder in the small-business competition ex-
 ercising reasonable and customary care would have been
 on notice of the now-alleged defect in the solicitation long
 before the awards were made, Inserso forfeited its right to
 raise its challenge by waiting until awards were made.
 Whether starting from the November 2017 award in the
 full-and-open competition or from the February 2018 GAO
 denial of a protest in that competition, Inserso had months
 to notify DISA of this defect before it submitted its final
 revised proposals. J.A. 178905. It had an additional two



     2    The dissent cites a solicitation provision that
 states: “The estimated labor hours used for evaluation pur-
 poses will not be provided to the offerors until after award.”
 J.A. 101918. That provision does not generally negate the
 expected normal operation of the debriefing process in the
 full-and-open competition. It applies only to estimated la-
 bor hours—thereby highlighting the obviousness of the de-
 fect by omitting mention of any other competitively
 advantageous information.
Case: 19-1933     Document: 51      Page: 14     Filed: 06/15/2020




 14                             INSERSO CORP.   v. UNITED STATES



 months before DISA selected the small-business awardees.
 J.A. 179528. Our previous cases establish that this amount
 of time is more than sufficient. See COMINT, 700 F.3d at
 1383 (“Here, Comint had two and a half months between
 the issuance of Amendment 5 and the award of the contract
 in which to file its protest. That was more than an ade-
 quate opportunity to object.”).
                                D
     Enforcing our forfeiture rule implements Congress’s di-
 rective that courts “shall give due regard to . . . the need for
 expeditious resolution” of protest claims.           28 U.S.C.
 § 1491(b)(3). The rule serves the interest in “reducing the
 need for the inefficient and costly process of agency rebid-
 ding after offerors and the agency have expended consider-
 able time and effort submitting or evaluating proposals in
 response to a defective solicitation.” Bannum, Inc. v.
 United States, 779 F.3d 1376, 1381 (Fed. Cir. 2015) (quot-
 ing Blue & Gold, 492 F.3d at 1314) (quotation marks and
 brackets omitted); see also Per Aarsleff, 829 F.3d at 1317
 (Reyna, J. concurring).
     The policy behind the forfeiture rule is served in this
 case. In its suit in the Court of Federal Claims, Inserso
 asked the court to provide all bidders in the small-business
 competition access to the unequally disclosed information
 and to reopen the competition to accept revised proposals.
 Had Inserso objected to the solicitation before the submis-
 sion of final proposals, raising its concern that some bid-
 ders might have received information by participating in
 the full-and-open competition, DISA could have confirmed
 that an unequal disclosure occurred and provided the non-
 proprietary debriefing information to all bidders in the
 small-business competition. Cf. 48 C.F.R. § 15.507. In-
 serso is now seeking the relief it could have gotten from
 DISA earlier, before DISA had already expended consider-
 able time and effort evaluating the bidders’ proposals. In-
 serso has forfeited its right to this relief.
Case: 19-1933     Document: 51       Page: 15   Filed: 06/15/2020




 INSERSO CORP.   v. UNITED STATES                           15



                               III
     The Court of Federal Claims entered judgment on the
 administrative record “pursuant to the court’s Opinion and
 Order, filed April 1, 2019.” J.A. 6. Because the cited Opin-
 ion and Order relied on the determination that Inserso was
 not prejudiced by DISA’s disclosure—an issue we do not
 reach—we think it appropriate to vacate the judgment and
 remand for entry of judgment on the ground of waiver, con-
 sistent with this opinion.
     The parties shall bear their own costs.
                VACATED AND REMANDED
Case: 19-1933    Document: 51     Page: 16   Filed: 06/15/2020




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                INSERSO CORPORATION,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee

   FEDITC, LLC, RIVERSIDE ENGINEERING, LLC,
                     Defendants
               ______________________

                        2019-1933
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01655-LAS, Senior Judge Loren A. Smith.
                  ______________________

 REYNA, Circuit Judge, dissenting.
     The majority decides that appellant’s claims are barred
 under the Blue & Gold “waiver rule.” This decision rests
 on shaky, legal ground and cannot stand. First, the
 validity of the Blue & Gold “waiver rule” is undermined by
 the reasoning in SCA Hygiene Products Aktiebolag v. First
 Quality Baby Products, LLC, 137 S. Ct. 954 (2017).
 Second, the undermined Blue & Gold “waiver rule” does
 not apply to appellant’s claims, which arise from latent
 errors not apparent from the solicitation. Third, the
 majority decides to bar appellant’s claims under the Blue
 & Gold “waiver rule” in the first instance. We should not
Case: 19-1933    Document: 51      Page: 17   Filed: 06/15/2020




 2                           INSERSO CORP. v. UNITED STATES



 engage in such overreach given that the parties did not
 brief, and the Claims Court did not discuss, the interplay
 between Blue & Gold and SCA Hygiene. I respectfully
 dissent.
                               I
     First, the majority’s opinion turns on the so-called Blue
 & Gold “waiver rule,” a hard-and-fast rule that this court
 created. This rule runs afoul of the separation of powers
 principle articulated in SCA Hygiene Products Aktiebolag
 v. First Quality Baby Products, LLC, 137 S. Ct. 954, and for
 this and other reasons should not be the deciding factor in
 this case.
       In Blue & Gold, we created a “waiver rule” for claims
 filed at the United States Court of Federal Claims (“Claims
 Court”) challenging a patent error in a solicitation for a
 government contract. Blue & Gold Fleet, L.P. v. United
 States, 492 F.3d 1308, 1315 (Fed. Cir. 2007). Although we
 called it a “waiver rule,” this is a misnomer. Waiver is an
 equitable defense, the application of which is left to the
 trial court’s discretion. Qualcomm Inc. v. Broadcom Corp.,
 548 F.3d 1004, 1019 (Fed. Cir. 2008). To prove waiver, the
 defendant must show that the plaintiff intentionally
 relinquished its right. Johnson v. Zerbst, 304 U.S. 458, 464
 (1938). Given the draconian effect of waiver, “[t]he
 determination of whether there has been an intelligent
 waiver of right . . . must depend, in each case, upon the
 particular facts and circumstances surrounding that case.”
Id. The Blue & Gold waiver rule does not fit this definition.
 A court applying this rule gives no regard to the protestor’s
 intent and is afforded no discretion in its application.
 These are not the marks of true waiver.
     Rather, the Blue & Gold “waiver rule,” in theory and in
 practice, is a judicially-created time bar. See Per Aarsleff
 A/S v. United States, 829 F.3d 1303, 1316–17 (Fed. Cir.
 2016) (Reyna J., concurring) (noting that under the Blue &
 Gold “timeliness bar” “[d]ismissal is mandatory, not
Case: 19-1933    Document: 51      Page: 18     Filed: 06/15/2020




 INSERSO CORP. v. UNITED STATES                               3


 discretionary” (internal citations omitted)); see also
 Bannum, Inc. v. United States, 779 F.3d 1376, 1381 (Fed.
 Cir. 2015); Contract Servs., Inc. v. United States, 104 Fed.
 Cl. 261, 273 (2012); Unisys Corp. v. United States, 89 Fed.
 Cl. 126, 137 (2009). The bar is triggered solely by the
 timing of a protestor’s challenge. Specifically, if a protestor
 files a claim challenging a patent error in a solicitation
 prior to the close of the bidding process, the protestor’s
 claim is deemed timely. Blue & Gold, 492 F.3d at 1313. If,
 however, the protestor files such a claim after the close of
 bidding, without having previously objected to such an
 error, the protestor’s claim is untimely and will be
 dismissed. Id. at 1315; Bannum, 779 F.3d at 1380; see Maj.
 Op. at 8. There are no exceptions to this rule; its
 application is hard and fast. See Per Aarsleff, 829 F.3d at
 1316. 1 The Blue & Gold “waiver rule” therefore poses as a
 rule of equitable waiver but is in fact a timeliness rule.



     1  In creating the “waiver rule,” this court relied on
 various analogous timeliness doctrines. First, we noted
 that our rule virtually tracks the “timeliness regulation”
 for bid protests filed before the Government Accountability
 Office (“GAO”), a federal agency which adjudicates bid
 protests. Blue & Gold, 492 F.3d at 1314. The GAO’s
 timeliness rule is a self-imposed filing deadline for bid
 protests, functioning much like a statute of limitations.
 See 4 C.F.R. § 21.2(a).
      We also found support in A.C. Aukerman Co. v. R.L.
 Chaides Constr. Co., 960 F.2d 1020 (Fed. Cir. 1992), a
 patent case where we relied on the equitable doctrines of
 laches and estoppel to bar relief, and in a long line of
 Claims Court cases applying the defense of laches. Blue &
 Gold, 492 F.3d at 1314–15. Notably, SCA Hygiene
 abrogated Aukerman. See SCA Hygiene, 137 S. Ct. at 967.
 Also, the Claims Court no longer applies laches to bar bid
Case: 19-1933    Document: 51      Page: 19    Filed: 06/15/2020




 4                           INSERSO CORP. v. UNITED STATES



     In SCA Hygiene, the Supreme Court clarified that:
 “[w]hen Congress enacts a statute of limitations, it speaks
 directly to the issue of timeliness and provides a rule for
 determining whether a claim is timely enough to permit
 relief.” SCA Hygiene, 137 S. Ct. at 960 (emphasis added).
 Specifically, the Supreme Court “stressed” that “courts are
 not at liberty to jettison Congress’ judgment on the
 timeliness of suit,” even if the statute of limitations gives
 rise to “undesirable” “policy outcomes.” Id. at 960, 961 n.4
 (internal quotation marks omitted) (emphasis added).
 Relying on this principle, the Supreme Court held that a
 court cannot rely on the doctrine of laches, an equitable
 doctrine primarily focused on the timelines of a claim, to
 preclude a claim for damages incurred within the Patent
 Act’s statute of limitations. Id. at 967; see also Petrella v.
 Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 685 (2014) (“For
 laches, timeliness is the essential element.”). Yet this is
 precisely what we are doing in this case.
     The Supreme Court rejected the same concern we
 articulated as the driving force in Blue & Gold—that a
 plaintiff could sit on its rights to the detriment of the
 defendant—as justification for a timeliness rule distinct
 and separate from a statute of limitations. In SCA
 Hygiene, the dissent argued that laches filled a “gap” in the
 statute of limitations which allowed patentees to “wait
 until an infringing product has become successful before
 suing for infringement.” SCA Hygiene, 137 S. Ct. at 961
 n.4. The Supreme Court explained that such argument
 “implies that, insofar as the lack of a laches defense could
 produce policy outcomes judges deem undesirable, there is
 a ‘gap’ for laches to fill, notwithstanding the presence of a
 statute of limitations.” Id. The Supreme Court explained
 such gap-filling is “precisely the kind of legislation-


 protests in light of SCA Hygiene. See, e.g., ATSC Aviation,
 LLC v. United States, 141 Fed. Cl. 670, 696 (2019).
Case: 19-1933    Document: 51      Page: 20    Filed: 06/15/2020




 INSERSO CORP. v. UNITED STATES                              5


 overriding judicial role” a court cannot take on. Id.
 (internal quotation marks omitted). Yet, in the face of this
 admonition, this court once again assumes such a
 legislative role.
      Key here, and not discussed in Blue & Gold, is that
 Congress has spoken to the timeliness of challenges to
 patent errors in the solicitation. Congress provided that
 “[e]very claim of which the United States Court of Federal
 Claims has jurisdiction,” which includes challenges to
 patent errors in the solicitation, “shall be barred unless the
 petition thereon is filed within six years after such claim
 first accrues.” 28 U.S.C. § 2501 (emphasis added); see also
 28 U.S.C. § 1491(b)(1); L-3 Commc’ns Integrated Sys., L.P.
 v. United States, 79 Fed. Cl. 453, 460–61 (2007) (applying
 the six-year statute of limitations to bid protest claims).
 Congress also provided that the Claims Court has
 jurisdiction over solicitation challenges “without regard to
 whether suit is instituted before or after the contract is
 awarded.” 28 U.S.C. § 1491(b)(1) (emphasis added). Given
 this clear congressional directive, we cannot curtail the six-
 year limitations period for challenges to patently defective
 solicitations. See SCA Hygiene, 137 S. Ct. at 967. Thus,
 the Blue & Gold time bar directly conflicts with the
 reasoning in SCA Hygiene.
     Additionally, our interest in reducing costly after-the-
 fact litigation and procurement delays does not save the
 Blue & Gold time bar from SCA Hygiene’s reach. We
 cannot override the Claims Court’s six-year statute of
 limitations based on our own policy concerns. Id. (“[W]e
 cannot overrule Congress’s judgment based on our own
 policy views.”). To do so is to challenge policy judgments
 made by Congress in enacting the six-year statute of
 limitations. Petrella, 572 U.S. at 686 (noting that it is “not
 within the Judiciary’s ken to debate the wisdom” of the
 applicable statute of limitations).
Case: 19-1933    Document: 51      Page: 21    Filed: 06/15/2020




 6                           INSERSO CORP. v. UNITED STATES



      Instead, we consider the prejudicial effects of delay at
 the remedy phase. Id. at 685, 687 (noting that in
 “extraordinary circumstances, . . . the consequences of a
 delay in commencing suit may be sufficient to
 warrant . . . curtailment of the relief equitably awarded”).
 Here, the Claims Court has the discretion to “award any
 relief that the court considers proper,” including
 declaratory relief, injunctive relief, and monetary relief
 limited to bid and proposal costs. 28 U.S.C. § 1491(b)(2)
 (emphasis added). Additionally, the Claims Court “shall
 give due regard to . . . the need for expeditious resolution
 of the action.” Id., § 1491(b)(3). Thus, the Claims Court is
 empowered to consider a protestor’s prejudicial delay when
 fashioning relief. Additionally, it is in the public interest
 that government-made errors in a solicitation do not go
 unreviewed, even if the only feasible remedy given a
 protestor’s delay is a declaratory judgment that the
 government erred. See Ian, Evan & Alexander Corp. v.
 United States, 136 Fed. Cl. 390, 429 (2018) (noting that an
 “important public interest” is served through “honest,
 open, and fair competition” because such competition
 “improves the overall value delivered to the government in
 the long term” (internal quotation marks omitted)).
     The majority recognizes that Congress imposed a six-
 year statute of limitations on bid protests before the Claims
 Court. The majority contends, however, that the Blue &
 Gold time bar is statutorily authorized because Congress
 instructed the Claims Court to give “due regard to
 the . . . need for expeditious resolution of the action.” Maj.
 Op. at 9 (quoting 28 U.S.C. § 1491(b)(3)). The majority
 misreads Section 1491(b)(3).
     First, a general and broad “need for expeditious
 resolution” of all bid protest claims does not translate into
 a discrete statute of limitations for a subset of bid protest
 claims, namely solicitation challenges. See Blue & Gold
 492 F.3d at 1315 (noting that “it is true that the
 jurisdictional grant of 28 U.S.C. § 1491(b) contains no time
Case: 19-1933    Document: 51      Page: 22    Filed: 06/15/2020




 INSERSO CORP. v. UNITED STATES                              7


 limit requiring a solicitation to be challenged before the
 close of bidding”). Specifically, per its plain language,
 Section 1491(b)(3) requires the Claims Court to give “due
 regard” to expeditious resolution of an action, not license to
 override the Claims Court’s six-year statute of limitations.
     Additionally, Section 1491(b)(3) must be read in
 context with the preceding provision, Section 1491(b)(2),
 which gives the Claims Court discretion in affording “any
 relief that the court considers proper.” 28 U.S.C.
 § 1491(b)(2); see, e.g., McCarthy v. Bronson, 500 U.S. 136,
 139 (1991) (noting that “statutory language must always be
 read in its proper context” and not in isolation (emphasis
 added)). When both provisions are read in harmony, the
 “due regard” provision refers to the Claims Court’s need to
 consider expeditious resolution of bid protests when
 deciding the proper relief. Specifically, the Claims Court
 should consider whether to order the government to restart
 the procurement process underlying the bid protest or to
 award relief which would not extend the procurement
 process, such as bid and proposal costs or declaratory relief.
      Lastly, the majority’s reading of Section 1491(b)(3)
 runs afoul of the Supreme Court’s reasoning in SCA
 Hygiene. As the Supreme Court explained, once Congress
 enacts a statute of limitations, the statute governs the
 timeliness of claims even in the face of other statutory
 provisions. SCA Hygiene, 137 S. Ct. at 963. In SCA
 Hygiene, the respondent argued that the Patent Act
 codified a laches defense, and, thus, laches could apply
 even in the face of a statute of limitations. Id. The
 Supreme Court explained that even assuming that the
 statute provided for laches “of some dimension,” it did not
 follow that such a statutory defense could be invoked to bar
 a claim filed within the statute of limitations. Id. The
 Supreme Court explained that “it would be exceedingly
 unusual, if not unprecedented,” for Congress to include
 both a statute of limitations and a laches provision. Id.
 The Supreme Court further explained that it was not
Case: 19-1933    Document: 51      Page: 23   Filed: 06/15/2020




 8                          INSERSO CORP. v. UNITED STATES



 aware of “a single federal statute that provides such dual
 protection against untimely claims.” Id. As in SCA
 Hygiene, it would be unusual for Congress to provide dual
 protection against untimely solicitation-related claims via
 the broad discretionary language in Section 1491(b)(3) and
 the Claims Court’s clear six-year statute of limitations. If
 no federal statute provides such dual protection, it would
 be unreasonable to impose a court-made timeliness bar to
 overcome a statute of limitations imposed by Congress.
     For the above reasons, Blue & Gold conflicts with the
 reasoning in SCA Hygiene, and, thus, should not decide the
 outcome of this case.
                              II
     Second, the majority improperly shoehorns Inserso’s
 claims into the narrow and now undermined Blue & Gold
 domain. The Blue & Gold time bar applies only to
 challenges of patent errors in a solicitation. Inserso’s
 claims, which do not challenge any patent errors in the
 solicitation, are not subject to this rule.
     The Blue & Gold time bar applies only to challenges
 against patent errors in the solicitation. Blue & Gold, 492
 F.3d at 1313. “Latent errors or ambiguities are not, of
 course, subject” to the Blue & Gold time bar. COMINT Sys.
 Corp. v. United States, 700 F.3d 1377, 1382 n.5 (Fed. Cir.
 2012). An error is “patent” if it is “an obvious omission,
 inconsistency or discrepancy of significance.” Per Aarsleff,
 829 F.3d at 1312 (internal quotation marks omitted). By
 contrast, “[a] latent ambiguity is a hidden or concealed
 defect which is not apparent on the face of the document,
 could not be discovered by reasonable and customary care,
 and is not so patent and glaring as to impose an affirmative
 duty on plaintiff to seek clarification.” Id.
    Here, Inserso brought two claims before the Claims
 Court: an organizational conflict of interest (“OCI”) claim
 and, in the alternative, a claim alleging that the
Case: 19-1933    Document: 51     Page: 24   Filed: 06/15/2020




 INSERSO CORP. v. UNITED STATES                            9


 government unequally treated offerors. Both of these
 claims arise from the government’s disclosure of allegedly
 competitive pricing information to only the bidders in the
 Full & Open suite—one of two suites at issue. 2 This
 unequal disclosure occurred only as a result of a divergence
 in the timing of the competitions of both suites. This
 timing discrepancy between the two suite competitions
 developed well after the release of the solicitations.
     There is no obvious error, inconsistency, or discrepancy
 from the face of the solicitation indicating that the
 government would unequally disclose competitive pricing
 information. To the contrary, the solicitation informed
 bidders that the government (a) recognized that pricing
 information from one suite could be competitively valuable
 in the other suite, and (b) would take necessary measures
 to prevent unequal disclosure of such information. For
 example, the solicitation provided that the government
 would not release its estimated labor hours, a key pricing
 data point, until the competition for both suite
 competitions concluded. J.A. 101918. The solicitation also
 provided that the government would identify any potential

     2  The competition at issue was divided into two
 “suites”: one in which businesses of any size could compete
 (the “Full & Open” suite), and one in which businesses
 which qualify as “small business concerns” could compete
 (the “Small Business” suite).       J.A. 101891.      Large
 businesses could compete in the Small Business suite as
 part of a joint venture with a small business. The
 solicitation also noted that Full & Open and Small
 Business suite competitions would begin simultaneously.
 As it played out, the agency completed the Full & Open
 suite competition months before the Small Business suite
 competition. Inserso competed in the Small Business suite
 competition.
Case: 19-1933     Document: 51      Page: 25    Filed: 06/15/2020




 10                           INSERSO CORP. v. UNITED STATES



 OCIs. J.A. 101815 (“If any [conflicts of interests] become
 known to the Government, as defined by FAR Part 9.5, they
 will be identified.” (emphasis added)).
     To hold otherwise places an undue and unjustified
 burden on contractors to actively investigate, anticipate,
 and preemptively challenge all conflicts of interest that
 could potentially arise under a solicitation. Inserso is not
 the government’s keeper. See NetStar-1 Gov’t Consulting,
 Inc. v. United States, 101 Fed. Cl. 511, 523 n.17 (2011) (“No
 doctrine or case requires a potential protestor to be
 clairvoyant or to police an agency’s general noncompliance
 with the FAR on the possibility that such misfeasance
 might become relevant in a protest.”). Additionally, for
 small business contractors, like Inserso, such a burden
 could disincentivize entry to the federal procurement
 market.     Rather, it is the government’s burden to
 thoroughly investigate OCIs. For all federal government
 procurements, “contracting officers shall analyze planned
 acquisitions in order to . . . [i]dentify and evaluate potential
 organizational conflicts of interests as early in the
 acquisition process as possible; and . . . [a]void, neutralize,
 or mitigate significant potential conflicts before contract
 award.” 48 C.F.R. § 9.504(a); id., § 9.504(e). 3
     The majority argues that Inserso should have known
 that the government would disclose competitive pricing

      3 Courts should exercise caution in applying the Blue
 & Gold time bar to OCI claims, if at all. An OCI is a
 significant error that undermines the integrity of the
 procurement process. See NKF Eng’g, Inc. v. United States,
 805 F.2d 372, 380 (Fed. Cir. 1986) (explaining that an
 “unfair competitive advantage . . . damages the integrity of
 the proposal system”). Given this gravity, and in light of
 SCA Hygiene, a court should review the merits of an OCI
 claim rather than bar such claim due to timeliness
 concerns.
Case: 19-1933    Document: 51     Page: 26    Filed: 06/15/2020




 INSERSO CORP. v. UNITED STATES                            11


 information, specifically, details regarding its price
 evaluation methodology, to Full & Open competitors
 during the debriefing process. 4 Maj. Op. at 11. Thus, the
 majority reasons, Inserso should have challenged such
 disclosure from the outset of the competition. See id. The
 majority misunderstands the nature of agency debriefings.
 Apart from certain baseline required disclosures not at
 issue here, a government agency has discretion as to what
 it will disclose in a debriefing. See 48 C.F.R. § 15.506(d).
 Agencies can fail to provide any meaningful information to
 bidders. See Anna Sturgis, The Illusory Debriefing: A Need
 for Reform, 38 Pub. Cont. L.J. 469, 470, 2009. Thus,
 Inserso could not have reasonably known that the
 government would release detailed price evaluation
 methodology information in the Full & Open suite
 debriefings. The majority reaches a contrary conclusion
 through the lens of 20/20 hindsight.
     The majority also suggests, without any articulated
 principled rationale, that the Blue & Gold time bar can
 extend to non-solicitation challenges. The majority’s sole
 support is a non-binding Claims Court case. See Maj. Op.
 at 8 (citing Ceres Envtl. Servs., Inc. v. United States, 97
 Fed. Cl. 277, 310 (2011)). We have never previously
 extended Blue & Gold beyond challenges to the solicitation.
 See, e.g., Bannum, 779 F.3d at 1380; Sys. Application &


     4 Once a competition concludes, a bidder may request
 a debriefing. See 48 C.F.R. § 15.506(a)(1). A debriefing is
 an opportunity for the government to discuss certain
 aspects of the competition and its evaluation of the bidder’s
 proposal. If requested, the government is required to
 debrief the bidder. Id. Generally, bidders request a
 debriefing as a matter of course. Here, the government
 completed the Full & Open suite competition before the
 Small Business suite competition. Thus, the government
 debriefed the Full & Open suite competitors before the
 Small Business suite competitors.
Case: 19-1933    Document: 51       Page: 27   Filed: 06/15/2020




 12                          INSERSO CORP. v. UNITED STATES



 Techs., Inc. v. United States, 691 F.3d 1374, 1385 (Fed. Cir.
 2012); COMINT, 700 F.3d at 1382; Weeks Marine, Inc. v.
 United States, 575 F.3d 1352, 1363 (Fed. Cir. 2009). We
 should not do so today. Specifically, such an extension is
 contrary to the express reasoning in Blue & Gold. In Blue
 & Gold, we relied on a determination that the defect at
 issue pertained to the “decision during the solicitation, not
 evaluation, phase of the bidding process.” 492 F.3d at
 1313. We also noted that a time bar against post-award
 challenges stemmed from the Claims Court’s jurisdiction to
 adjudicate claims “objecting to a solicitation by a
 Federal agency.” Id. (quoting 28 U.S.C. § 1491(b)(1))
 (emphasis added). Therefore, Blue & Gold made clear that
 any bar applies strictly to solicitation challenges only.
                              III
     Lastly, the majority acts with improper haste when it
 bars in the first instance Inserso’s claims pursuant to the
 undermined Blue & Gold time bar. As a general matter, a
 federal appellate court “does not consider an issue not
 passed upon below.” TriMed, Inc. v. Stryker Corp., 608
 F.3d 1333, 1339 (Fed. Cir. 2010). There are, however,
 “circumstances in which a federal appellate court is
 justified in resolving an issue not passed on below, as
 where the proper resolution is beyond any doubt, or where
 injustice might otherwise result.” Singleton v. Wulff, 428
 U.S. 106, 121 (1976) (internal quotation marks and
 citations omitted). This is not such a case.
      Here, the parties narrowly briefed the applicability of
 Blue & Gold below and on appeal. Specifically, neither
 party briefed Blue & Gold post-SCA Hygiene and instead
 primarily focused on the merits of Inserso’s claims. Most
 notably, the Claims Court did not address whether
 Inserso’s claims were time-barred under Blue & Gold but
 instead reached the merits of Inserso’s claims. Thus, given
 this backdrop, we should not apply Blue & Gold in the first
 instance. See Wood v. Milyard, 566 U.S. 463, 473 (2012)
Case: 19-1933    Document: 51     Page: 28    Filed: 06/15/2020




 INSERSO CORP. v. UNITED STATES                            13


 (noting that appellate “restraint is all the more appropriate
 when the appellate court itself spots an issue the parties
 did not air below, and therefore would not have anticipated
 in developing their arguments on appeal”). We should
 instead reach the merits of Inserso’s claims.
     I respectfully dissent.